SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: April 21, 2004 BAR HARBOR BANKSHARES MAINE 841105-D 01-0293663 (State) (Commission File Number) (IRS Employer ID) Address of Principal Executive Offices: PO Box 400, 82 Main Street Bar Harbor, ME 04609-0400 Registrants Telephone Number: (207) 288-3314 ITEM 5- OTHER EVENTS AND REGULATION FD DISCLOSURE. On April 20, 2004, the Bar Harbor Bankshares Board of Directors declared a regular quarterly cash dividend of $0.20 per common share. The dividend will be payable June 15, 2004 to shareholders of record at the close of business on May 21, 2004. ITEM 7  FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements: Not applicable (b) Pro forma financial information: Not applicable (c) Exhibits: 99.1 Copy of Companys press release dated April 21, 2004 filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 21, 2004 BAR HARBOR BANKSHARES /s/Gerald Shencavitz Gerald Shencavitz Chief Financial Officer For further information contact: FOR IMMEDIATE RELEASE Joseph M. Murphy President and CEO (207) 288-3314 BAR HARBOR BANKSHARES ANOUNCES QUARTERLY CASH DIVIDEND Bar Harbor, Maine (April 21, 2004)  Bar Harbor Bankshares (AMEX:BHB) today announced that its Board of Directors declared a regular quarterly cash dividend of $0.20 per common share. The dividend will be payable June 15, 2004 to shareholders of record at the close of business on May 21, 2004. Bar Harbor Bankshares is the parent company of its wholly owned subsidiary, Bar Harbor Banking and Trust Company. Bar Harbor Banking and Trust Company, founded in 1887, provides full service community banking with eleven branch office locations serving Down East and Mid Coast Maine.
